Citation Nr: 1004284	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-24 434	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder.  

2.  Entitlement to service connection for chronic sleep 
apnea.  

3.  Entitlement to service connection for a chronic eye 
disorder to include cataracts, blurred vision, and itching.  

4.  Entitlement to service connection for a chronic back 
disorder to include arthritis and muscle pain.  

5.  Entitlement to service connection for chronic 
hypertension.  

6.  Entitlement to service connection for chronic 
fibromyalgia.  

7.  Entitlement to an increased disability evaluation for 
the Veteran's right elbow fracture residuals with an 
internal fixation screw, currently evaluated as 20 percent 
disabling.  

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from January 1949 to May 
1954.  The Veteran served in the Republic of Korea during 
the Korean War.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Cleveland, Ohio, Regional Office which denied service 
connection for a chronic headache disorder, chronic sleep 
apnea, a chronic eye disorder to include cataracts, blurred 
vision, and itching, a chronic back disorder to include 
arthritis and muscle pain, chronic hypertension, and chronic 
fibromyalgia; an increased disability evaluation for the 
Veteran's right elbow fracture residuals with an internal 
fixation screw; and a total rating for compensation purposes 
based on individual unemployability.  In November 2009, the 
Veteran submitted a Motion to Advance on the Docket.  In 
November 2009, the Board granted the Veteran's motion.  

This appeal is REMANDED to the Montgomery, Alabama, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 
U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that:  A chronic headache disorder, 
chronic sleep apnea, a chronic eye disorder, a chronic back 
disorder, chronic hypertension, and chronic fibromyalgia 
were incurred during active service; his service-connected 
right elbow fracture residuals have increased in severity; 
and his disabilities rendered him unemployable.  He contends 
that he sustained a "war injury in Korea."  

In addition, he reports having served in combat during the 
Korean Conflict, and the Board observes that he received 5 
Bronze service stars and that he served with the "D" 
Battery of the Anti-Aircraft 30th AW and later served with 
the "A" Battery of the 27th Anti-Aircraft AW.  As such, he 
asserts that the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) and 38 C.F.R. § 3.304(d) (2009) are potentially 
applicable to his claims.  To date, VA has not considered 
the application of either 38 U.S.C.A. § 1154(b) or 38 C.F.R. 
§ 3.304(d).  As such, on remand, in light of the foregoing, 
in reconsidering this appeal, the RO must specifically 
consider that law and regulation.  See Dambach v. Gober, 223 
F.3d 1376, 1380 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has recently clarified that where entitlement to a 
total rating for compensation purposes based on individual 
unemployability under the provisions of 38 C.F.R. § 4.16 is 
raised during the adjudicatory process of evaluating the 
underlying disabilities, it is part of the claims for 
benefits for the underlying disabilities.  Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  

An August 2004 VA treatment record reflects that the Veteran 
received Social Security Administration (SSA) benefits.  In 
his March 2008 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran clarified that he was 
in receipt of SSA disability benefits.  Documentation of the 
Veteran's SSA award of disability benefits and the evidence 
considered by the SSA in granting the Veteran's claim is not 
of record.  To date, there is no indication that VA has 
attempted to associate the SSA records with the claims 
folder.  Because the SSA's decision and the records upon 
which the agency based its determination are potentially 
relevant to VA's adjudication of his claims, VA is obliged 
to attempt to obtain and consider those records in 
adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In finding that the 
duty to assist requires that VA attempt to obtain these 
records, the Board acknowledges that the Veteran was born in 
1928 and that any SSA disability records would be more than 
two decades old.  Nonetheless, in light of the governing 
law, the Board has no discretion and must remand this appeal 
to obtain those SSA records.

In reviewing the report of an April 2008 VA examination for 
compensation purposes, the Board observes that the Veteran's 
medical records were noted to be "not available" and his 
claims file had not been "requested by VBA."  Further, the 
examiner related that the Veteran was not currently employed 
and made no specific findings as to the impact of the 
Veteran's service-connected right elbow fracture residuals 
upon his vocational pursuits.  The Veteran was not afforded 
a VA examination for compensation purposes which addressed 
the disabilities for which he is seeking service connection.  

VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the Veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, the Board finds that a further evaluation would 
be helpful in resolving the Veteran's entitlement to an 
increased evaluation for his right elbow fracture residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award for incorporation into 
the record.  

2.  Then schedule the Veteran for a VA 
examination to address the current 
nature and severity of his chronic 
headache disorder, chronic sleep apnea, 
chronic eye disorder, chronic back 
disorder, chronic hypertension, and 
chronic fibromyalgia and 
service-connected right elbow fracture 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion at to the following 
questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
headache disorder had its onset 
during active service; is 
etiologically related to the 
Veteran's in-service motor vehicle 
accident and/or experiences during 
the Korean War; or otherwise 
originated during active service.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic sleep 
apnea had its onset during active 
service; is etiologically related 
to the Veteran's in-service motor 
vehicle accident and/or experiences 
during the Korean War; or otherwise 
originated during active service.  

c.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic eye 
disorder had its onset during 
active service; is etiologically 
related to the Veteran's in-service 
motor vehicle accident and/or 
experiences during the Korean War; 
or otherwise originated during 
active service.  

d.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic back 
disorder had its onset during 
active service; is etiologically 
related to the Veteran's in-service 
motor vehicle accident and/or 
experiences during the Korean War; 
or otherwise originated during 
active service.  

e.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
hypertension had its onset during 
active service; is etiologically 
related to the Veteran's in-service 
motor vehicle accident and/or 
experiences during the Korean War; 
or otherwise originated during 
active service.  

f.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
fibromyalgia had its onset during 
active service; is etiologically 
related to the Veteran's in-service 
motor vehicle accident and/or 
experiences during the Korean War; 
or otherwise originated during 
active service.  

Note:  In opining as to whether it is at 
least as likely as not that the 
Veteran's claimed disabilities are 
related to or had their onset in 
service, the examiner(s) must 
specifically acknowledge and discuss the 
Veteran's report of a continuity of 
symptomatology since service.

The examiner or examiners should further 
identify the limitation of activity 
imposed by the Veteran's 
service-connected right elbow fracture 
residuals with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his right 
elbow should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  
The examiner or examiners should express 
an opinion as to the impact of the 
Veteran's right elbow fracture residuals 
upon his vocational pursuits.  

Send the claims folder to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  The 
examiner or examiners is requested to 
provide a rationale for all stated 
opinions.  

3.  Then readjudicate the issues of the 
Veteran's entitlement to service 
connection for a chronic headache 
disorder, chronic sleep apnea, a chronic 
eye disorder to include cataracts, 
blurred vision, and itching, a chronic 
back disorder to include arthritis and 
muscle pain, chronic hypertension, and 
chronic fibromyalgia; an increased 
evaluation for his right elbow fracture 
residuals with an internal fixation 
screw; and a total rating for 
compensation purposes based on 
individual unemployability in light of 
Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In reconsidering his service 
connection claims, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If the benefits sought on appeal remains 
denied, the Veteran and the accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the Veteran's claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

